 Case 2:19-cv-01213-SJF-ARL Document 1 Filed 03/01/19 Page 1 of 6 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------------X
 TRUSTEES of the GENERAL BUILDING                                      :
 LABORERS’ LOCAL 66 PENSION FUND,                                      :
                                                                       :
                                                   Plaintiffs,         :   No.: ____________
                                                                       :
                             - against -                               :
                                                                       :
 TRIPLE H CONCRETE CORP.; XYZ                                          :
 CORPORATIONS 1-10; and JOHN AND JANE                                  :
 DOES 1-10,                                                            :
                                                   Defendants.         :
 ----------------------------------------------------------------------X

                                                COMPLAINT

        Plaintiffs, the Trustees (the “Trustees”) of the General Building Laborers’ Local 66 Pension

Fund (the “Fund”), by and through their undersigned counsel, bring this action against Defendants

Triple H Concrete Corp. (“Triple H”), fictitious entities XYZ Corporations 1-10, and fictitious

individuals John and Jane Does 1-10, and allege as follows:

  I.    INTRODUCTION

        1.       This is an action under the Employee Retirement Income Security Act of 1974, as

amended (“ERISA”) to recover statutorily prescribed withdrawal liability arising out of the

cessation of Triple H’s obligation to contribute to the Fund as of July 1, 2018.

        2.       Pursuant to ERISA § 4301, 29 U.S.C. § 1451, the Trustees, on behalf of the Fund,

seek to recover Triple H’s allocated share of the Fund’s unfunded vested benefits, liquidated

damages, interest, and attorneys’ fees and costs.

 II.    JURISDICTION AND VENUE

        3.       This Court has personal jurisdiction over the Defendants because Triple H, and

upon information and belief, XYZ Corporations 1-10 and John and Jane Does 1-10, reside and do

business in the State of New York.
Case 2:19-cv-01213-SJF-ARL Document 1 Filed 03/01/19 Page 2 of 6 PageID #: 2



       4.       This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because the

Trustees are fiduciaries of the Fund who seek relief pursuant to ERISA § 4301, 29 U.S.C. § 1451.

       5.       Venue is proper in the Eastern District of New York pursuant to ERISA § 4301(d),

29 U.S.C. § 1451(d), because the Fund is administered in this District.

III.   PARTIES

       6.       The Fund is an employee benefit plan within the meaning of ERISA §§ 3(1) to (3)

and 502(d)(1), 29 U.S.C. §§ 1002(1) to (3) and 1132(d)(1), and a multi-employer plan within the

meaning of ERISA §§ 3(37) and 515, 29 U.S.C. §§ 1002(37) and 1145. The Fund is administered

from 1600 Walt Whitman Road, P.O. Box 667, Melville, New York 11747-0667.

       7.       Plaintiffs are the Trustees of the Fund, and bring this action in their capacities as

fiduciaries pursuant to ERISA §§ 3(21) and 4301(a)(1), 29 U.S.C. §§ 1002(21) and 1451(a)(1).

       8.       Defendant Triple H is a for-profit domestic corporation having its principal place

of business at 2375 Raynor Street, Ronkonkoma, New York 11779.

       9.       Defendants XYZ Corporations 1-10 are fictitious entities whose identities are not

currently known to the Plaintiffs, but who, upon information and belief, were trades or businesses

under common control with Triple H within the meaning of ERISA § 4001(b)(1), 29 U.S.C.

§ 1301(b)(1).

       10.      Defendants John and Jane Does 1-10 are fictitious individuals whose identities are

not currently known to the Plaintiffs, but who, upon information and belief, were sole

proprietorships under common control with Triple H within the meaning of ERISA § 4001(b)(1),

29 U.S.C. § 1301(b)(1).




                                                  2
Case 2:19-cv-01213-SJF-ARL Document 1 Filed 03/01/19 Page 3 of 6 PageID #: 3



                                              COUNT I

                     Withdrawal Liability Owed by Triple H to the Fund
                    Pursuant to ERISA § 4301(a)(1), 29 U.S.C. § 1451(a)(1)

        11.     Plaintiffs repeat and reallege the foregoing allegations as if fully set forth herein.

        12.     Triple H was party to a collective bargaining agreement (the “CBA”) with the

General Building Laborers’ Local 66, with respect to which the Fund is a third-party beneficiary.

Pursuant to the CBA, Triple H was required to remit contributions to the Fund on behalf of those

employees covered by the CBA.

        13.     The CBA expired as of June 30, 2018, resulting in the cessation of Triple H’s

obligation to contribute to the Fund within the meaning of ERISA § 4203(a), 29 U.S.C. § 1383(a).

        14.     In accordance with ERISA § 4219(b)(1) and (c)(1), 29 U.S.C. § 1399(b)(1) and

(c)(1), by certified letter dated July 19, 2018, a true and correct copy of which is attached as

Exhibit A, the Fund notified Triple H that it had effectuated a complete withdrawal from the Fund

within the meaning of ERISA § 4203(a), 29 U.S.C. § 1383(a) as of July 1, 2018, and that its

allocated share of the unfunded vested liabilities of the Fund was $593,725, which amount was

payable in 87 monthly installments of $8,499.84, plus a final monthly installment of $1,938.41,

commencing on or before September 17, 2018.

        15.     After having not received the demanded payment, in accordance with ERISA

§ 4219(c)(2) to (6), 29 U.S.C. § 1399(c)(2) to (6), by certified letter dated December 17, 2018, a

true and correct copy of which is attached as Exhibit B, the Fund notified Triple H that it was in

default of its obligation to pay withdrawal liability, and offered it an opportunity to cure the default

within sixty (60) days. The letter also notified Triple H that if it failed to timely cure the default,

the Fund would elect to accelerate Triple H’s withdrawal liability and to assess interest on the total

outstanding liability.


                                                   3
Case 2:19-cv-01213-SJF-ARL Document 1 Filed 03/01/19 Page 4 of 6 PageID #: 4



       16.     After having not received the demanded payment within sixty (60) days, by

certified letter dated February 19, 2019, a true and correct copy of which is attached as Exhibit C,

the Fund notified Triple H that it had failed to cure its default, and that the entire amount of its

withdrawal liability, along with accrued interest, which amount totaled $594,605.26, was

immediately due and owing.

       17.     Triple H has failed to remit any amounts in satisfaction of the withdrawal liability

assessed by the Fund and has failed to request a review or initiate arbitration within the timeframes

set forth in ERISA § 4221(a), 29 U.S.C. § 1401(a).

       18.     Because Triple H has failed to initiate arbitration proceedings in accordance with

the statute, pursuant to ERISA § 4221(b)(1), 29 U.S.C. § 1401(b)(1), it is liable to pay the

accelerated amount of its withdrawal liability.

       19.     Plaintiffs demand judgment against Triple H for $593,725 for its allocated share of

the unfunded vested liabilities of the Fund, as well as liquidated damages, interest, attorneys’ fees,

costs, and all other relief that the Court may deem just and appropriate.

                                            COUNT II

          Controlled Group Liability Owed by XYZ Corporations 1-10 to the Fund
                   Pursuant to ERISA § 4301(a)(1), 29 U.S.C. § 1451(a)(1)

       20.     Plaintiffs repeat and reallege the foregoing allegations as if fully set forth herein.

       21.     As of July 1, 2018, fictitious entities XYZ Corporations 1-10 were trades or

businesses under common control with Triple H within the meaning of ERISA § 4001(b)(1), 29

U.S.C. § 1301(b)(1).

       22.     As such, XYZ Corporations 1-10 are jointly and severally liable with Triple H for

the withdrawal liability resulting from Triple H’s complete withdrawal from the Fund.




                                                  4
Case 2:19-cv-01213-SJF-ARL Document 1 Filed 03/01/19 Page 5 of 6 PageID #: 5



       23.      Plaintiffs demand judgment against XYZ Corporations 1-10 for $593,725 for Triple

H’s allocated share of the unfunded vested liabilities of the Fund, as well as liquidated damages,

interest, attorneys’ fees, costs, and all other relief that the Court may deem just and appropriate.

                                             COUNT III

           Controlled Group Liability Owed by John and Jane Does 1-10 to the Fund
                    Pursuant to ERISA § 4301(a)(1), 29 U.S.C. § 1451(a)(1)

       24.      Plaintiffs repeat and reallege the foregoing allegations as if fully set forth herein.

       25.      As of July 1, 2018, fictitious individuals John and Jane Does 1-10 were sole

proprietorships under common control with Triple H within the meaning of ERISA § 4001(b)(1),

29 U.S.C. § 1301(b)(1).

       26.      As such, John and Jane Does 1-10 are jointly and severally liable with Triple H for

the withdrawal liability resulting from Triple H’s complete withdrawal from the Fund.

       27.      Plaintiffs demand judgment against John and Jane Does 1-10 for $593,725 for

Triple H’s allocated share of the unfunded vested liabilities of the Fund, as well as liquidated

damages, interest, attorneys’ fees, costs, and all other relief that the Court may deem just and

appropriate.

  Dated:     March 1, 2019                        PROSKAUER ROSE LLP
             Newark, New Jersey
                                                  By:          /s/ Neil V. Shah
                                                                 Neil V. Shah
                                                  One Newark Center
                                                  1085 Raymond Boulevard
                                                  Newark, New Jersey 07102
                                                  (973) 274-3205
                                                  nshah@proskauer.com




                                                   5
Case 2:19-cv-01213-SJF-ARL Document 1 Filed 03/01/19 Page 6 of 6 PageID #: 6



                                    Anthony S. Cacace
                                    Eleven Times Square
                                    New York, NY 10036
                                    (212) 969-3307
                                    acacace@proskauer.com

                                    Counsel for the Plaintiffs




                                     6
